Citation Nr: 0728768	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for solar urticaria, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from September 1984 to January 
1987.

This claim comes before the Board on appeal of an October 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This 
decision, in pertinent part, continued the 30 percent rating 
then, and now, assigned for the veteran's service-connected 
solar urticaria.  The Board parenthetically observes that a 
service connection claim for "glioblastoma multiform brain 
tumor" was denied at that time; the veteran did not express 
disagreement with this service connection denial.  

The veteran testified at a March 2007 hearing conducted at 
the RO by the undersigned Acting Veterans Law Judge.  The 
hearing transcript (transcript) has been associated with the 
record.  

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on her part.


REMAND

The veteran essentially contends that the 30 percent 
evaluation currently assigned for his service-connected skin 
disability does not accurately reflect its current severity.  
See attachment to VA Form 9, dated in January 2005.  See also 
November 2004 notice of disagreement.

As a matter of background, the Board points out that it 
appears that the severity of the veteran's skin condition 
waxes and wanes depending on his exposure to sunlight, and 
that it is difficult to schedule him to be examined when his 
skin condition is at its worst.

On his last VA examination in December 2003, it was noted 
that the veteran had a history of inservice rash over about 
90 percent of his body when exposed to sunlight.  The VA 
examiner indicated that no skin lesions were shown on current 
physical examination.  He added that the veteran had not been 
treated for his urticaria for at least the past two years.  
The record also includes a March 1994 VA skin examination 
report in which the examiner stated that the "[p]atient 
presents photographs showing almost total body coverage of 
urticaria from exposure to sunlight."  As in December 2003, 
physical examination in March 1994 also showed no urticaria.  
The Board parenthetically observes that photos of the 
veteran's shin disorder are not in the claim folders.  

The medical record is devoid of any treatment afforded the 
veteran for his service-connected solar urticaria following 
his 2003 VA examination.  In fact, at his hearing conducted 
by the undersigned he testified that he was not being treated 
by either a dermatologist or allergist.  See page eight of 
transcript.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  Here, we find that is the 
case.

The veteran's representative, as part of a VA Form 646 dated 
in March 2007 essentially argued that the veteran's skin 
disorder was "worse" since he was last examined by VA in 
December 2003.  (While the veteran failed to report for a VA 
skin examination which had been scheduled to take place in 
February 2005, correspondence received indicates that he had 
difficulty taking time off work.)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence that addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

At his March 2007 hearing, it was in effect argued that the 
veteran's service-connected skin disability had become worse 
since he was most recently afforded a VA examination in 
December 2003.  Hence, the veteran should be scheduled for a 
new examination.  In essence, the Board is of the opinion 
that the VA examinations of record (in addition to the 
complete absence of contemporaneous treatment records) are 
insufficient for rating purposes.  

Finally, the Board also notes that while the veteran failed 
to report for the VA examination scheduled for February 2005, 
the record does not show that he was ever provided notice of 
38 C.F.R. § 3.655 (2006).  The Board here emphasizes to the 
veteran that the failure to report to the scheduled 
examination as ordered below as part of this remand, without 
good cause, will result in a denial of his increased rating 
claim.  38 C.F.R. § 3.655(b).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask that he submit, identify, or 
otherwise assist VA in obtaining any 
outstanding records or evidence 
(photographs, medical records, etc) 
pertinent to his claim for increase.  

2.  The veteran should be afforded a VA 
dermatological examination to evaluate 
the current nature and severity of his 
solar urticaria.  In accordance with the 
latest AMIE worksheet for dermatological 
disorders, the examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and extent of 
any diagnosed skin disorder.  Color 
photographs must be taken and included as 
part of the examination findings.  All 
applicable diagnoses must be fully set 
forth.

The examiner should specifically also 
indicate what percentage of the entire 
body and what percentage of the exposed 
areas is affected by the service-
connected solar urticaria and whether 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs was required 
during the past 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  
The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims files was made.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause will 
result in the denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

